Citation Nr: 0008851	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Evaluation of post-operative fusion C5-6 with arthritis 
and bilateral carpal tunnel syndrome, evaluated as 40 percent 
disabling from May 19, 1990.

2.  Whether an evaluation higher than 20 percent is warranted 
for degenerative arthritis of the lumbar spine from May 19, 
1990, to October 7, 1993.

3.  Whether an evaluation higher than 40 percent is warranted 
for degenerative arthritis of the lumbar spine with left L2-4 
radiculopathy from October 7, 1993.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 decision by the RO 
that granted a claim of entitlement to service connection for 
post-operative fusion C5-6 and assigned a 20 percent 
evaluation under Diagnostic Code 5293, effective from the day 
following the veteran's separation from service-May 19, 
1990.  The RO also granted service connection for 
degenerative arthritis of the lumbar spine and assigned a 10 
percent evaluation under Diagnostic Code 5010-5295, effective 
May 19, 1990.  By rating action of February 1992, the RO 
increased the evaluation for post-operative fusion C5-6 from 
20 to 40 percent, and the evaluation for degenerative 
arthritis of the lumbar spine from 10 to 20 percent, both 
effective from April 10, 1991.  By rating action of 
March 1992, the RO determined that there was clear and 
unmistakable error in the February 1992 rating decision in 
that both evaluations should have been made effective from 
May 19, 1990.  In June 1998, the RO recharacterized the low 
back disability to include left L2-4 radiculopathy, and 
increased the rating from 20 to 40 percent under Diagnostic 
Code 5010-5293, effective from October 7, 1993.  The RO also 
recharacterized the neck disability to include arthritis and 
bilateral carpal tunnel syndrome.  Previously, this case was 
before the Board in March 1997 and March 1999 when it was 
remanded for additional development.

With respect the veteran's claim of service connection for 
left femoral nerve damage, graft donor site, the claim for a 
higher evaluation for grinding of the teeth, and the claim 
for a total disability rating based on individual 
unemployability (TDIU), it should be pointed out that an 
appeal to the Board is initiated by filing a notice of 
disagreement.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§§ 20.200, 20.201 (1999).  Then, after a statement of the 
case (SOC) is issued, the filing of a substantive appeal 
completes the appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.200, 20.202 (1999).  Although a SOC was sent to the 
veteran in June 1998 (left femoral nerve, graft donor site), 
and in May 1999 (teeth and TDIU), no substantive appeal for 
any of these issues was thereafter submitted.  Consequently, 
the veteran did not perfect an appeal; the only issues 
remaining before the Board are the ones listed on the title 
page.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards.  (As noted above, the rating for the service-
connected back disability was increased during the pendency 
of this appeal, which resulted in a "staged" rating:  20 
percent from May 19, 1990, and 40 percent from October 7, 
1993.  Fenderson, supra.  Therefore, consideration of the low 
back claim must now include consideration of whether an 
evaluation higher than 20 percent is warranted from May 19, 
1990 to October 7, 1993, and whether an evaluation higher 
than 40 percent is warranted from October 7, 1993.  Id.)


FINDINGS OF FACT

1.  Post-operative fusion C5-6 with arthritis and bilateral 
carpal tunnel syndrome are manifested by moderate limitation 
of cervical motion with pain and narrowing of joint space; 
pronounced disc syndrome that persists with only intermittent 
relief, or more than moderate incomplete paralysis is not 
shown.

2.  Degenerative arthritis of the lumbar spine, from May 19, 
1990, to October 7, 1993, was manifested by pain on motion, 
narrowing of joint space, with functional impairment that 
equated to no more than moderate limitation of motion of the 
lumbar spine.

3.  Degenerative arthritis of the lumbar spine with left L2-4 
radiculopathy, from October 7, 1993, is manifested by 
narrowing of joint space, moderate limitation of motion with 
pain, and left radiculopathy; pronounced disc syndrome that 
persists with only intermittent relief or functional 
impairment that equates to pronounced disc syndrome is not 
shown.


CONCLUSIONS OF LAW

1.  An evaluation higher than 40 percent from May 19, 1990, 
for post-operative fusion C5-6 with arthritis and bilateral 
carpal tunnel syndrome is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.27, 4.40, 4.45, 4.71a (Diagnostic Code 5293), 4.124a 
(Diagnostic Code 8515) (1999).

2.  An evaluation higher than 20 percent from May 19, 1990, 
to October 7, 1993, for degenerative arthritis of the lumbar 
spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.27, 4.40, 4.45, 4.71a 
(Diagnostic Codes 5003, 5010, 5292, 5295) (1999).

3.  An evaluation higher than 40 percent from October 7, 
1993, for degenerative arthritis of the lumbar spine with 
left L2-4 radiculopathy is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.27, 4.40, 4.45, 4.71a (Diagnostic Code 5293) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, supra.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional debility caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  DeLuca, supra.

Cervical Spine

The veteran's service-connected post-operative fusion C5-6 
with arthritis and bilateral carpal tunnel syndrome has been 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (1999) from May 19, 1990.  

Under Diagnostic Code 5293 (intervertebral disc syndrome), a 
40 percent rating is assigned for severe, recurring attacks 
with intermittent relief.  Diagnostic Code 5293.  A 60 
percent rating is assigned for pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, little intermittent relief.  Id.

Initially, the Board notes that the maximum schedular award 
assignable under Diagnostic Code 5290 (limitation of cervical 
motion) is 30 percent, and under Diagnostic Code 5287 
(ankylosis of the cervical spine) is 40 percent.  Hence, no 
greater benefits can flow to the veteran under either of 
these Codes.  

Despite the veteran's contentions to the contrary, a review 
of the record indicates that an evaluation higher than 40 
percent, from May 19, 1990, is not warranted under Code 5293.  
An April 1998 VA examination report reveals that there was 
moderate diffuse tenderness of the cervical spine, but no 
crepitus or paraspinal spasm.  There was no objective 
evidence of pain on motion.  There was also no clinical 
evidence of radiculopathy, weakened movement, excess 
fatigability, incoordination, or objective evidence of pain.  
When the Board remanded the case in March 1999, it requested 
a VA examination to determine the severity of the veteran's 
post-operative fusion C5-6 with arthritis and bilateral 
carpal tunnel syndrome and whether the veteran had symptoms 
tantamount to those required for an increased (60 percent) 
rating under Diagnostic Code 5293.  This was required because 
the criteria for rating disc disease are, at least in part, 
based on loss of range of motion, and therefore require 
application of 38 C.F.R. §§ 4.40, 4.45 (1999).  VAOPGCPREC 
36-97 (Dec. 12, 1997).  

Based on the evidence of record since May 1990, including May 
and June 1999 VA examination reports, the Board finds that 
the evidence does not establish that the veteran's service-
connected post-operative fusion C5-6 with arthritis and 
bilateral carpal tunnel syndrome results in attacks that are 
"pronounced" (i.e. persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief).  The May 1999 VA examination report 
shows that the veteran complained of constant neck pain.  
Range of motion of the cervical spine revealed flexion of 30 
degrees and extension of 20 degrees, at which point he 
complained of pain.  There was no crepitation.  It was noted 
that almost all of his symptoms were subjective.  The 
examiner could not palpate any spasms.  The impression was 
status-post diskectomy for a cervical ruptured disk.  A 
June 1999 VA neurological examination report shows that the 
veteran could turn his head without difficulty, but he 
reported pain.  He could move his neck vertically, both up 
and down, but there appeared to be mild to moderate 
limitation, again due to pain.  With posterior cervical 
palpation, there was a slight degree of pain roughly over the 
C7 area, but no masses were felt.  Sensory perception and 
vibratory stimulation were normal in all extremities.  The 
impression was status-post C5-C6 fusion.  There was no 
demonstration of intravertebral disc syndrome or cervical 
spine stenosis.  Mild limitation of cervical range of motion 
was noted.  The examiner also noted that the veteran's 
sensory symptoms in the upper extremities were compatible 
with carpal tunnel, but there was no neurophysiologic 
evidence based in the record to support a diagnosis of carpal 
tunnel.  

Although the findings noted above come from examination 
reports prepared in 1998 and 1999, the Board finds that 
records reflecting symptoms experienced by the veteran since 
May 1990 do not show that his neck disability caused greater 
impairment than was evident at these latter examinations.  
Given the complaints and findings made since May 1990, the 
Board finds that a higher rating is not warranted at any 
point since the veteran's separation from service.

The veteran has described his pain as chronic, but it does 
not appear to be "persistent" as contemplated by the 
pertinent criteria.  To warrant a 60 percent rating, the 
symptoms (recurring attacks of disc syndrome) must be so 
persistent as to result in only little intermittent relief.  
In short, taking into account the complaints of chronic pain, 
the veteran's symptoms do not equate to disability of the 
type contemplated by the criteria for a 60 percent rating- 
persistent symptoms with only little intermittent relief.  
This is especially so given that there has been little to no 
objective confirmation of his pain, see 38 C.F.R. § 4.40 
(pain must be evident), and because he has not experienced 
more than occasional recurring attacks.

As for neurologic symptoms affecting the upper extremities, 
the Board notes that the veteran has complained of numbness 
and tingling in the arms on flexion of the neck, such as was 
reported in a May 1994 electromyogram report.  However, 
distal latency values for the median nerves were only mildly 
prolonged for sensory and motor conduction bilaterally.  
Consequently, when considering alternate rating criteria, a 
rating higher than 40 percent may not be assigned.  
Diagnostic Code 8515.  In other words, even if his symptoms 
were viewed as tantamount to moderate incomplete paralysis, a 
higher rating would not be warranted.  Diagnostic Code 8515.  
The result is that, even on application of other potentially 
applicable rating criteria, such as Diagnostic Code 8515, a 
rating higher than 40 percent is not warranted.  This is so 
because the record does not disclose peripheral symptoms that 
are more than mildly disabling.  

While it might be argued that the Board's analysis should 
include consideration of whether separate ratings are 
warranted for limitation of motion and disc syndrome, or for 
disc syndrome and the effects on peripheral nerve function, 
it should be pointed out that these criteria overlap as to 
the manifestations to be evaluated; for example, limitation 
of motion of the neck, and functional loss due to pain are to 
be considered under both Code 5290 and Code 5293.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).  Additionally, peripheral 
nerve findings such as identified in Code 8515 are the very 
things contemplated by Diagnostic Code 5293 where it is 
specifically noted that attacks of disc syndrome can result 
in peripheral symptoms such as an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc.  Therefore, as no separate and distinct manifestations 
under applicable criteria are shown, assignment of separate 
ratings for the various manifestations of the veteran's neck 
disability is precluded by the rule against pyramiding.  38 
C.F.R. § 4.14 (1998).  In other words, all manifestations are 
contemplated by Diagnostic Code 5293.  

The Board has also considered whether the veteran is entitled 
to compensation for other residual impairment such as a scar.  
At an April 1998 VA examination, it was noted that the 
veteran had a three-inch, well-healed left anterior cervical 
incision.  Significantly, the record on appeal is devoid of 
evidence that the veteran has scarring of the neck that is 
poorly nourished, ulcerated, tender and painful, or otherwise 
symptomatic in a manner beyond that contemplated by the 
symptoms considered in the rating under Diagnostic Code 5293.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  

Given the record as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an evaluation in excess of 40 percent at 
any time during the pendency of this claim.  Fenderson, 
supra.

Low Back from May 19, 1990, to October 7, 1993

The veteran's degenerative arthritis of the lumbar spine was 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5295.  
Diagnostic Code 5295 provides criteria by which impairment of 
the low back resulting from lumbosacral strain may be 
evaluated.  A 20 percent rating is assignable when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  When there is severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent rating is warranted.  Id.  

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Code 5003.  
According to 38 C.F.R. § 4.71a, Code 5292, a 20 percent 
rating is assignable for moderate limitation of motion of the 
lumbar spine.  Id.  A 40 percent rating requires severe 
limitation of motion.  Id.

Despite the veteran's contentions to the contrary, a review 
of the record indicates that an evaluation higher than 20 
percent, from May 19, 1990, to October 7, 1993, is not 
warranted under Diagnostic Code 5292.  Based on the evidence 
from May 19, 1990, to October 7, 1993, the veteran does not 
have severe limitation of motion of the lumbar spine.  An 
August 1990 VA examination report revealed that the veteran 
had full range of lumbar motion.  There was no spasticity of 
the paravertebral muscles after exercise.  An October 1991 
magnetic resonance imaging (MRI) of the lumbar spine showed 
no evidence of spinal canal stenosis or disc herniation.  A 
December 1991 VA examination report revealed that the veteran 
had full range of extension and lateral flexion to each side 
on forward flexion.  He was able to bring the tips of his 
fingers to within 8 inches of the floor.  X-rays revealed 
slight narrowing of the intervertebral disc space between L5 
and S1.  These findings reflect no more than moderate 
limitation of motion of the lumbar spine.  Accordingly, the 
Board finds that a rating higher than 20 percent by 
application of Code 5292 is not warranted for the period in 
question.

The Board also finds that there was no evidence that the 
veteran had symptoms that were productive of disability that 
would warrant a rating higher than 20 percent under Code 
5295.  There was evidence of no more than moderate limitation 
of lumbar motion with pain.  In short, the evidence did not 
show severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, as required 
for a 40 percent rating under Code 5295.  Although there was 
an indication in October 1991 that there was some slight loss 
of disc space in the lower lumbar spine, the Board notes that 
this problem alone does not qualify the veteran for a 40 
percent rating.  Use of the language "some of the above with 
abnormal mobility on forced motion" in Code 5295 indicates 
that any one of the listed problems does not, standing alone, 
qualify a claimant for the 40 percent rating.  Therefore, 
based on the most recent evidence, together with 
consideration of 38 C.F.R. § 4.7 and DeLuca, supra, the Board 
concludes that, for the period from May 19, 1990, to October 
7, 1993, the veteran's degenerative arthritis of the lumbar 
spine may be characterized as no more disabling than that 
caused by moderate limitation of motion or by debility 
manifested by the criteria identified for a 20 percent rating 
under Code 5295.  The Board specifically finds that the 
functional losses experienced by the veteran because of his 
low back disability did not equate to disability beyond that 
contemplated by the assigned 20 percent rating.  DeLuca, 
supra.  Moreover, separate ratings were not warranted for 
limitation of motion and lumbosacral strain because the 
criteria for each contemplated limitation of motion.  
38 C.F.R. § 4.14.  


Low Back from October 7, 1993

Turning to the issue of whether an evaluation higher than 40 
percent is warranted for degenerative arthritis of the lumbar 
spine with left L2-4 radiculopathy from October 7, 1993, the 
Board finds that the preponderance of the evidence is against 
the claim.  

As noted above, under Diagnostic Code 5293 (intervertebral 
disc syndrome), a 40 percent rating is assigned for severe, 
recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5293.  A 60 percent rating is 
assigned for pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, little intermittent relief.  Id.

The Board notes that the maximum schedular award assignable 
under Diagnostic Codes 5292 and 5295 is 40 percent; hence, no 
greater benefit can flow to the veteran under either Codes.  
As already noted, separate ratings under Diagnostic Code 
5292, 5293, and 5295 are not assignable because each 
contemplates limitation of motion, among other things.  
38 C.F.R. § 4.14.  

The Board finds that the record does not establish that the 
veteran's service-connected degenerative arthritis of the 
lumbar spine with left L2-4 radiculopathy results in attacks 
of disc syndrome that are "pronounced" (i.e. persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief).  An 
August 1997 VA examination report reveals that the veteran 
had mild left L2-4 radiculopathy manifested by reduced reflex 
at the left patella with normal strength and dermatome 
sensation.  An April 1998 VA examination report shows that he 
had moderate diffuse tenderness, but no paraspinal spasm.  
There was no objective evidence of pain on motion.  There was 
also no clinical evidence of radiculopathy, weakened 
movement, excess fatigability, incoordination, or objective 
evidence of pain.  

When the Board remanded the case in March 1999, it requested 
a VA examination to determine the current severity of the 
veteran's degenerative arthritis of the lumbar spine with 
left L2-4 radiculopathy and whether the veteran had symptoms 
tantamount to those required for an increased (60 percent) 
rating under Diagnostic Code 5293.  This was required because 
the criteria for rating disc disease are, at least in part, 
based on loss of range of motion, and therefore required 
application of 38 C.F.R. §§ 4.40, 4.45 (1999).  VAOPGCPREC 
36-97 (Dec. 12, 1997).  

When examined by VA in May 1999, the veteran reported that 
the low back was not as bad as his neck.  It was noted that, 
since 1991, the veteran had worked as a federal prison guard.  
He supervised prisoners in a warehouse where they loaded 
palettes.  As far as the veteran's lumbosacral spine was 
concerned, he indicated that this might be just a little bit 
of arthritis and a chronic sprain.  On examination, the 
veteran reported pain as soon as he flexed at about 10 
degrees.  He could flex to 60 degrees, complaining of pain.  
Lateral rotation was 25 to 30 degrees in each direction.  
Chronic lumbosacral sprain was diagnosed.  When examined by 
VA in June 1999, according to the examiner, there was no 
evidence of lumbar intervertebral disc syndrome or lumbar 
spinal stenosis, based on history, physical examination 
findings or radiographic studies.  The veteran's range of 
motion was as follows:  when bending over, he could touch 
approximately at the ankle level, but no farther due to 
exacerbation of pain only.  Mild limitation of motion was 
noted.  

Although the veteran has described his pain as chronic, it 
does not appear to be "persistent" as contemplated by the 
pertinent criteria.  To warrant a 60 percent rating, the 
symptoms (recurring attacks of disc syndrome) must be so 
persistent as to result in only little intermittent relief.  
In short, even when taking into account the complaints of 
chronic pain, the veteran's symptoms do not equate to 
disability of the type contemplated by the criteria for a 60 
percent rating-persistent symptoms with only little 
intermittent relief.  In short, there is no indication from 
the available records that the attacks of disc syndrome are 
such that the veteran does not experience even intermittent 
relief.  Diagnostic Code 5293.  

Extraschedular Considerations

The RO has alluded to the question of whether the veteran was 
entitled to ratings for his neck and low back on account of 
considerations outside the schedular rating criteria.  
However, the Board finds that the evidence does not tend to 
show, that either service-connected disability presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (1999); 
see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that either 
the neck or low back disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  Id.  It is undisputed that the veteran's 
symptoms have an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Indeed, the schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  In the veteran's case, there is no 
indication that either neck or low back problems is so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under § 3.321(b).  
Therefore, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.  See Bagwell, 9 Vet. 
App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation higher than 40 percent for post-operative 
fusion C5-6 with arthritis and bilateral carpal tunnel 
syndrome from May 19, 1990, is denied.

An evaluation higher than 20 percent for degenerative 
arthritis of the lumbar spine from May 19, 1990, to October 
7, 1993, is denied.

An evaluation higher than 40 percent for degenerative 
arthritis of the lumbar spine with left L2-4 radiculopathy 
from October 7, 1993, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 14 -


- 1 -


